NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10034

                Plaintiff-Appellee,             D.C. No.
                                                2:08-cr-00027-GMN-GWF-1
 v.

GREGORY HOFFMAN,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Gregory Hoffman appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Hoffman contends that the district court erred by treating U.S.S.G. § 1B1.13



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
as an applicable policy statement and abused its discretion in concluding that

Hoffman’s release would pose a danger to the public. This court recently held that

the current version of § 1B1.13 is not binding as applied to § 3582(c)(1)(A)

motions brought by defendants. See United States v. Aruda, 993 F.3d 797, 802

(9th Cir. 2021). While the district court appears to have improperly applied

§ 1B1.13 in assessing Hoffman’s dangerousness, it also found that Hoffman’s

release was not warranted under the 18 U.S.C. § 3553(a) factors, including the

nature and circumstances of the offense and the need to protect the public. See 18

U.S.C. § 3553(a)(1), (a)(2)(C). Given the record before the district court, it did not

abuse its discretion in denying relief under § 3553(a). See Aruda, 993 F.3d at 799

(stating standard of review); United States v. Robertson, 895 F.3d 1206, 1213 (9th

Cir. 2018) (district court abuses its discretion only if its decision is illogical,

implausible, or not supported by the record); United States v. Gutierrez-Sanchez,

587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a

particular case is for the discretion of the district court.”). Moreover, the court’s

§ 3553(a) analysis alone provides a basis to affirm. See United States v. Keller, 2

F.4th 1278, 1284 (9th Cir. 2021).

       AFFIRMED.




                                            2                                         21-10034